In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-569 CV

____________________


FACILITY INSURANCE CORP., as SUCCESSOR IN INTEREST TO

THE TEXAS WORKERS' COMPENSATION ASSIGNED RISK POOL,

Appellant


V.


ANTHONY ZENON

and NEUROBEHAVIORAL RESOURCES, LTD., Appellees




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-169,540




MEMORANDUM OPINION
	The appellant, Facility Insurance Corp., as Successor in Interest to the Texas Workers'
Compensation Assigned Risk Pool, and the appellees, Anthony Zenon and Neurobehavioral
Resources, Ltd., ask this Court to vacate the judgment of the trial court, and remand the cause
for entry of a judgment in accordance with the parties' agreement.  The Court finds the
motion complies with Tex. R. App. P. 42.1(a)(2).  
	It is, therefore, ORDERED that the judgment of the trial court is vacated without
reference to the merits and the cause is remanded to the 60th District Court of Jefferson
County, Texas, for further proceedings in accordance with the parties' settlement agreement. 
Costs are assessed against the party incurring such costs.
	VACATED AND REMANDED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered February 1, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.